Citation Nr: 0614613	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  02-19 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability evaluation in excess of 40 
percent for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran had verified active duty service from December 
1966 to July 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 decision rendered by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), that granted a 20 percent evaluation 
for the veteran's service-connected low back disability.  

In July 2004, the Board remanded the matter on appeal to the 
RO.  Thereafter, the RO conducted additional development, and 
assigned a 40 percent evaluation for the disability, 
effective November 13, 2000, the date of his claim for an 
increased rating.  


FINDINGS OF FACT

1. Prior to March 21, 2005, a low back disability was 
manifested by limited motion, morning stiffness, and low back 
pain with radiation to the left hip; however, pronounced 
intervertebral disc syndrome, ankylosis of the entire 
thoracolumbar spine, incapacitating episodes having a total 
duration of at least six weeks during the past twelve months, 
or chronic neurologic manifestations were not shown.  

2.  Effective March 21, 2005, a low back disability was 
manifested by persistent symptoms compatible with sciatic 
neuropathy with absent ankle jerk. 


CONCLUSION OF LAW

1. Prior to March 21, 2005, the criteria for an evaluation in 
excess of 40 percent for a low back disability were not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.71a, Diagnostic Codes 5292, 5293, 5295 (before 
September 26, 2003) and 5237 and 5243 (after September 26, 
2003).   

2.  Effective March 21, 2005, the criteria for an evaluation 
of 60 percent for a low back disability were met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Code 5293 (before September 26, 2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The veteran's claim for an 
increased rating was received in November 2000, only days 
prior to the enactment of VCAA.  

In this matter, VA has substantially complied with the duty 
to assist and the duty to notify provisions under applicable 
law and regulations.  In letters dated in July 2004 and March 
2005, the RO advised the appellant of what evidence, if any, 
was necessary to substantiate his claim and it indicated 
which portion of that evidence the appellant was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the appellant.  He was advised 
to submit evidence showing that the service-connected low 
back disability had increased in severity.  Finally, the 
letters advised the veteran of the evidence of record in 
connection with the claim.  

While notice provided to the veteran was not given prior to 
the first AOJ adjudication of the claim, notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Based on the above, the Board 
concludes that the defect in the timing of the VCAA notice is 
harmless error.  

In addition, it appears that all necessary development has 
been completed.  The veteran identified VA outpatient 
treatment records in connection with the claim.  The RO has 
obtained the treatment records.  Moreover, the veteran was 
afforded VA examinations, as described in greater detail 
below. 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of increased rating.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
increased rating claims, are not applicable, as this denial 
renders any effective date issue moot.  Therefore, as there 
has been substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this claim 
would not cause any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).
Further, when evaluating musculoskeletal disabilities, VA may 
consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

Analysis

The veteran's low back disability is rated as 40 percent 
disabling.  The Board notes that while this appeal was 
pending, the rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.71a, Diagnostic Code 5293, were revised 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002).  Further, the remaining spinal regulations were 
amended and the diagnostic codes renumbered in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) 

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  

In this matter, the RO already considered the severity of the 
veteran's low back disability under both the former and 
revised criteria.  As such, the veteran has not been 
prejudiced by the Board's consideration of the former and 
revised rating criteria herein.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joint or joints involved (DC 5200 etc.). When however, 
the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005)

528
6
Spine, complete bony fixation (ankylosis) of:

Unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) 
or without other joint involvement (Bechterew type)
100

Favorable angle
60
(prior to September 26, 2003)



528
9
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
(prior to September 26, 2003)

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(prior to September 26, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
(prior to September 23, 2002)

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(prior to September 23, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.


Formula for Rating Intervetebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
Effective September 23, 2002

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each 
spinal segment are clearly distinct evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine 
whichever method results in a higher evaluation for that 
segment. 
Effective September 26, 2003

   
38 C.F.R. § 4.71a, Plate V (2005)


In this case, the evidence shows that prior to September 26, 
2003 (enactment of new regulations), the veteran's service-
connected low back disability was manifested by no more than 
severe limitation of lumbar spine motion.  A 40 percent 
rating has been assigned effective from the date of the 
veteran's claim on November 13, 2000, which represents the 
highest schedular rating possible under either Diagnostic 
Code 5292 or 5295.  

In November 2000, the veteran underwent a nerve conduction 
velocity study, performed at a VA Medical Center.  The 
results were normal.  

During a January 2001 VA orthopedic examination, the veteran 
reported increased low back pain on prolonged sitting and 
standing.  The pin was over the low back midline and did not 
radiate.  On physical examination, range of motion studies 
noted forward flexion to 45 degrees, extension to 20 degrees, 
and lateral flexion to 20 degrees, bilaterally.  Reflexes 
were 2+, bilaterally, and straight leg raising was negative.  
The assessment was mechanical low back pain.  X-ray films of 
the low back revealed mild degenerative changes in the mid 
and lower lumbar spine.

MRI evidence in February 2002 revealed mild degenerative 
stenosis at both of the L4-5 intervertebral nerve root 
canals.  During the November 2002 VA orthopedic examination 
physician noted that the veteran, while standing, was able to 
forward flex to 10 degrees, with poor effort.  However, when 
sitting, he forward flexed to 85 degrees without difficulty. 
He had 4+/5 strength in all musculature with early giveaway 
and poor effort.  Straight leg raising was negative.  The 
assessment was chronic low back pain without radiculopathy.  
During a November 2002 VA neurology clinic appointment, the 
veteran was noted to have numbness and tingling radiating 
down his back into his left lower extremities.  There was no 
evidence of loss of bowel or bladder function or any weakness 
in the left leg.  

During the March 2005 VA examination, the veteran complained 
of pain radiating to the left hip.  With intense pain, he 
experienced numbness on the outside of the left leg that 
eventually affected his ability to walk.  Physical 
examination revealed flexion to 25 degrees without pain, and 
to 30 degrees with pain, extension to 15 degrees without 
pain, and to 20 degrees with pain.  The veteran could perform 
painless lateral flexion to 10 degrees and rotation to 10 
degrees, but experienced pain at 20 degrees in each plane.  
The range of motion, however, was not additionally limited by 
fatigue, weakness, or lack of endurance.  Moreover, there was 
no evidence of either favorable or unfavorable ankylosis.  
Straight leg raising was positive at 10 degrees, and Achilles 
reflexes were absent bilaterally.  The assessment was low 
back pain due to degenerative stenosis at L4-L5 and foraminal 
stenosis at multiple levels of the spine.

The evidence of record has been reviewed.  For the period 
prior to September 26, 2003, only the old regulations can be 
applied.  In this case, a higher rating can be assigned if 
there is unfavorable ankylosis of the lumbar spine, which is 
not the case.  A higher rating can be also assigned with 
evidence of pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  Again, 
prior to September 26, 2003, those finding were not evident 
in the record.  In the Board's opinion, after reviewing the 
schedular criteria in effect at that time, the veteran was 
best served by application of Diagnostic Code 5292, and a 
higher rating was not merited.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

Beginning September 23, 2002, the ratings for intervertebral 
disc syndrome were revised; a larger revision, affecting 
other spinal codes, as well as the code for intervertebral 
disc syndrome were revised, effective September 26, 2006.  
Thus, the veteran's back pathology after those dates can be 
evaluated using both the old and the revised rating criteria.  

While there are VA outpatient treatment records of record, 
they do not document incapacitating episodes having a 
duration of at least 6 weeks during the any year due to 
intervertebral disc syndrome.  

Accordingly, when evaluating the disability under the revised 
rating criteria, in the absence of evidence of ankylosis or 
documented incapacitating episodes, the Board finds a 
schedular rating in excess of 40 percent is also not 
warranted under the rating criteria effective after September 
26, 2003.  

However, reference is made to Diagnostic Code 5293, effective 
prior to September 23, 2002.  The VA examiner in the March 
21, 2005 described lumbar spine symptoms which were 
compatible with sciatic neuropathy with absent ankle jerk.  
These finding clearly meet the criteria for a 60 percent 
rating under old Diagnostic Code 5293.  A higher rating 
cannot be assigned absent ankylosis of the entire spine.  

In reaching this decision the Board considered the decision 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), however, as noted 
previously the appellant is receiving the maximum disability 
rating for limitation of lumbar motion.  Even as such, while 
the back disability results in painful movements, it is not 
objectively shown to result in weakened movement, 
fatigability, or incoordination.  Even with pain, the veteran 
was able was able to move his back, and ankylosis of the 
spine was not nearly approximated.  Therefore, even after 
consideration of 38 C.F.R. § 4.40, 4.45 and Deluca, supra, 
the criteria for a higher evaluation are not met.   

Finally, the Board finds that there is no showing that the 
veteran's low back disability has reflected so exceptional or 
so unusual a disability picture as to warrant the assignment 
of any higher evaluation on an extra-schedular basis.  In 
this regard, while the disability results in limited back 
motion, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Hence, the criteria for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 40 percent for a low 
back disability, prior to March 21, 2005, is denied.  

Effective March 21, 2005, a rating of 60 percent for a low 
back disorder is granted, subject to the regulation governing 
the criteria for award of monetary benefits.

____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


